El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
José Cruz falleció en noviembre 22, 1923, a consecuencia ■de nn accidente que le ocurrió mientras trabajaba como car-pintero en las obras de construcción de la casa alcaldía de Vega Baja. Sn padre, Manuel Cruz, presentó entonces ante la Comisión de Indemnizaciones a Obreros una solicitud ale-gando que dependía razonablemente para sn subsistencia de lo que ganaba sn hijo, quien en momentos del accidente «ontaba 24 años de edad, ganaba nn salario de $2.40 diarios y era soltero, sano y trabajador.
La comisión después de investigar el caso desestimó la solicitud por el fundamento de que Manuel Cruz no depen-día en ninguna forma de lo que ganaba sn bijo fallecido. No conforme apeló a la corte de distrito, la que a sn vez •dictó sentencia confirmando la resolución que la comisión Labia rendido, rechazando la reclamación.
*1024: La base de esta apelación descansa únicamente en la dependencia razonable para la subsistencia del apelante, de lo que ganaba José Cruz.
Tendente a justificar ese extremo se produjo el testimo-nio de varios testigos, incluso el del propio demandante. La corte inferior no dió fe a sus declaraciones. Aunque la Ley No. 10 de 1918 (p. 55) fue enmendada por la Ley No. 61 de 1921 (p. 473) dándole un significado más amplio y liberal a la relación de dependencia “de modo razonable” y no “exclusivamente,” como decía la ley anterior, para la subsistencia de los beneficiarios que dependían del obrero fallecido, no bay nada en la prueba que indique satisfacto-riamente que Manuel Cruz descansaba de algún modo en su bijo para su sustento y manutención.
Si bien los diferentes testigos hablan de dinero que José Cruz mandaba a su padre, ellos se refieren a cantidades aisladas, sin determinar las fechas o períodos en que eran recibidas por el padre. Mientras unos afirman que recibía $5 o $10 cada dos o tres meses, según el demandante, él re-cibía de $35 a $40.
Parece probable que durante el tiempo que José Cruz trabajaba en Ponce, junto a su padre, éste recibía los bene-ficios de vivir en familia con la ayuda que el bijo prestaba para su propio sostenimiento. Luego salió de Ponce y es-tuvo ausente alrededor de cuatro años, cuando en Vega Baja le sorprendió el accidente que le causó la muerte.
El vivía entonces con Juan Cruz, de quien no era pa-riente, no pagaba nada por su hospedaje y estaba próximo a casarse con una bija de Juan Cruz. Mientras trabajaba en las obras de la alcaldía de Vega Baja ganaba $2.40 dia-rios. Juan Cruz no sabía qué bacía José Cruz con su dinero, pero no vió que él hiciera alguna remesa a su padre mientras vivió en su casa. No aparece nada que indique que José Cruz durante sus cuatro años de ausencia utili-zara el correo para remitir dinero a su padre. De todos modos, aunque se aceptara que José Cruz le diera en alguna *1025ocasión dinero a sn padre, de ello no podíamos establecer la dependencia razonable de qne babla la ley, pnes no es bastante qne Mannel Crnz meramente derivase algún pro-vecho del salario de sn hijo para llegar a esa conelnsión.
La enmienda de la ley a qne hemos hecho referencia está en armonía con la doctrina establecida por una mayo-ría de las autoridades, la qne se ha resnmido diciendo:
“Sin embargo, en la mayoría de los estados parece que se ha aceptado el punto de vista de que dependencia dentro del significado del estatuto no quiere decir dependencia absoluta para las necesida-des de la vida, sino que el peticionario más bien espera y confía en la ayuda del trabajador, en todo o en parte, para su sostenimiento y manutención, de acuerdo con la posición social del peticionario y su modo de vida acostumbrado.” 22 R. C. L. p. 771.
Y esto en concordancia con la regla que la dependencia, ya sea total o parcial es principalmente una cuestión de hecho para ser determinada por todas las circnmstancias de cada caso en particular, podemos concluir que la corte inferior no erró al apreciar tales circunstancias indicativas de que el demandante no dependía en ninguna forma para su subsistencia del obrero fallecido. ,

Por todo lo expuesto, debe confirmarse la sentencia ape-lada.

El Juez Asociado Señor Hutchison no intervino en la resolución de este caso.